DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on September 14, 2021 has been received. Claims 1-6 and 8-20 are currently pending, of which claim 20 is withdrawn.
Claims 1-6 and 8-19 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities: “two sleeves, a first sleeve and a second sleeve” should recite “two sleeves including a first sleeve and a second sleeve,” to enhance clarity.
Claims 14-15 and 17-19 are objected to because of the following informalities: Claims 14-15 and 17-19 appear to be exact duplicates of claims 3, 6, and 9-11, respectively. It is noted that currently only claim 13 depends from claim 12, while claims 14-19 all depend from claim 1. Applicant is encouraged to re-verify the claim dependencies of claims 14-15 and 17-19 and make any necessary changes.
Claim 16 is objected to because of the following informalities: “medical down” (see line 2) should recite “medical gown.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “expanding both of the single user's hands, while inside the medical gown, into the two sleeves and past each cuff located at the end of each sleeve.” The limitation is indefinite, as the cuffs have not been previously positively recited in the claims, and there is insufficient antecedent basis for the limitation “the end of each sleeve.” Applicant is advised to first positively recite the cuffs (e.g., “two sleeves comprising a first sleeve and a second sleeve, wherein each of the first sleeve and the second sleeve include a respective cuff at a respective end of the sleeve”).
Claims 4-5, 8-10, and 17-19 recite the limitation “the at least one adhesive strip.” The limitation is indefinite, as claim 1 has been amended to recite “at least two adhesive strips,” and it is unclear which of the strips is being referenced by the term “the at least one adhesive strip.” For purposes of examination, the Examiner will interpret the limitation as follows: “the at least two adhesive strips.”
Claim 16 recites the limitation “wherein until the user's hands travel past cuffs of the medical [g]own.” As previously mentioned in the Non-Final Rejection, the limitation is indefinite, as it appears to recite an incomplete thought. It is unclear what “until” is referring to within the limitation. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, and 14-19, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over De La Rotta (US PG Pub 2016/0366955) in view of Turner et al. (herein Turner)(US PG Pub 2010/0313326), further in view of Almo (US Patent No. 6,308,875).
Regarding claim 1, De La Rotta discloses a method (200) of donning a medical gown (100) by a single user (see Figs. 1-5 and paragraphs 0001-0002, 0012-0013, and 0044, De La 
receiving the medical gown (see Figs. 1-3 and steps 202-204 of method of Fig. 5), wherein the medical gown includes:
two sleeves including a first sleeve (130a) and a second sleeve (130b);
a back (112), wherein the back includes a back slot on a back surface of the medical gown (back slot defined by back edges 118, 120; see Fig. 3 and paragraph 0058);
a front (102);
inserting both of the single user's hands into the gown contemporaneously (see step 206 in Fig. 5 and paragraph 0069; De La Rotta discloses a step of “simultaneously inserting the arms through the pair of openings 136 in the sleeves 130a, 130b”);
expanding both of the single user's hands, while inside the medical gown, into the two sleeves (see Figs. 1-3 and paragraphs 0069-0070); and
pressing by the single user of an outer surface (106) of the front of the medical gown to press at least one adhesive strip (138) onto the single user (see Fig. 4, step 212 of Fig. 5, and paragraphs 0055 and 0071).
De La Rotta further discloses a step of inserting both of the single user's hands into the openings (136) of the sleeves (130a, 130b) contemporaneously (i.e., simultaneously; see step 206 in Fig. 5 and paragraph 0069), but fails to explicitly disclose wherein the user’s hands are also inserted into the back slot contemporaneously.
However, one of ordinary skill in the art before the effective filing date of the invention would readily recognize that the user’s hands would first pass into the back slot before extending into the sleeve openings, as the back slot provides the first point of passage into the interior of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s method such that the user’s hands would also be inserted into the back slot contemporaneously, as De La Rotta already teaches wherein the user’s hands are inserted into the sleeve openings contemporaneously, and the back slot provides the first point of passage into the interior of the gown, and doing so would facilitate the contemporaneous insertion of the wearer’s hands into the sleeve openings.
De La Rotta further discloses wherein the two sleeves (130a, 130b) each include a respective cuff (132a, 132b) located at the end of each sleeve (see Figs. 1-3 and paragraphs 0069-0070) but fails to explicitly disclose a step of expanding both of the single user's hands, while inside the medical gown, into the two sleeves and past each cuff.
However, Turner teaches wherein it is known in the art for a user to insert his or her hands through sleeves (105) of a surgical gown (100) and past each cuff (106, see Figs. 3-5 and 12 and paragraph 0033), so as to allow the gown to be fully donned and to allow the user’s hands to be used for performing surgical procedures (see paragraphs 0002, 0004, 0007-0009, and 0033).
Therefore, based on Turner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s method such that the user’s hands would extend through the sleeves and past each cuff, as doing so would allow the gown to be fully donned and would allow the user’s hands to be used for performing surgical procedures.
two adhesive strips. Instead, De La Rotta disclose a singular adhesive panel (138) formed in a checkerboard pattern (see Figs. 1-2 and paragraphs 0055-0056).
However, Almo teaches a method of attaching a surgical gown (38) to an auxiliary article (10), wherein the gown and the article are attached via at least two adhesive strips (124; see Figs. 10-11; column 11, lines 35-61; and column 14, line 48 – column 15, line 8), so as to allow the interfacing surfaces to be attached along top and bottom margins of the attachment area, thereby providing a more secure attachment (see column 11, lines 35-61).
Therefore, based on Almo’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s single adhesive strip to be at least two adhesive strips, as doing so would allow the interfacing surfaces to be attached along top and bottom margins of the attachment area, thereby providing a more secure attachment.
Furthermore, such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).

Regarding claim 2, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed wherein the medical gown (100 of De La Rotta) is pre-folded (see Fig. 5 and paragraphs 0067-0068 of De La Rotta, gown 100 is folded prior to the donning process and is therefore pre-folded inasmuch as claimed).



Regarding claim 4, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed wherein the at least one adhesive strip (138 of De La Rotta/124 of Almo) is one of the following: rectangular, circular, or square (see at least Figs. 1-2 of De La Rotta and Fig. 11 of Almo).

Regarding claim 6, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed wherein the back slot (back slot of De La Rotta defined by back edges 118, 120) is in the vertical direction (see Fig. 3 and paragraph 0058 of De La Rotta).

Regarding claim 8, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed wherein the user presses the outer surface (106 of De La Rotta) of the front (102 of De La Rotta) of the medical gown (100 of De La Rotta) using one of the user's hands to secure the at least one adhesive strip (138 of De La Rotta) to the user (see Figs. 4-5 and paragraph 0071 of De La Rotta).

Regarding claim 9, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed wherein the at least one adhesive strip (138 of De La Rotta) is located on an inner surface (104 of De La Rotta) of the front (102 of De La Rotta) of the medical gown (see paragraphs 0055 and 0071 of De La Rotta).

Regarding claim 10, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed the user removes a backing (140a-b of De La Rotta) on the adhesive side (sticky side of 138 of De La Rotta) of the at least one adhesive strip (see Figs. 1-2 and paragraph 0056 of De La Rotta).

Regarding claim 11, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed the user removes the backing (140a-b of De La Rotta) when the user inserts the user's hands into the back slot (see Fig. 5 and paragraph 0056 of De La Rotta; De La Rotta discloses wherein the backing is in place until the gown is ready for donning; as such, the user would remove the backing between steps 204 and 206 which would include the user inserting his/her hands into the back slot).

Regarding claim 14, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed wherein the medical gown (100 of De La Rotta) is sterile (see at least paragraphs 0013-0016 of De La Rotta).

Regarding claim 15, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed wherein the back slot (back slot of De La Rotta defined by back edges 118, 120) is in the vertical direction (see Fig. 3 and paragraph 0058 of De La Rotta).

Regarding claim 16, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed wherein the user's hands travel past cuffs (132a-b of De La Rotta/106 of Turner) of the medical gown (see Figs. 3-5 and 12 and paragraph 0033 of Turner).

Regarding claim 17, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed wherein the at least one adhesive strip (138 of De La Rotta) is located on an inner surface (104 of De La Rotta) of the front (102 of De La Rotta) of the medical gown (see paragraphs 0055 and 0071 of De La Rotta).

Regarding claim 18, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed wherein the user removes a backing (140a-b of De La Rotta) on the adhesive side (sticky side of 138 of De La Rotta) of the at least one adhesive strip (see Figs. 1-2 and paragraph 0056 of De La Rotta).

Regarding claim 19, the modified method of De La Rotta (i.e., De La Rotta in view of Turner and Almo) is further disclosed wherein the user removes the backing (140a-b of De La Rotta) when the user inserts the user's hands into the back slot (see Fig. 5 and paragraph 0056 of De La Rotta; De La Rotta discloses wherein the backing is in place until the gown is ready for donning; as such, the user would remove the backing between steps 204 and 206 which would include the user inserting his/her hands into the back slot).

Claim 5, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over De La Rotta, Turner, and Almo, as applied to claim 1 above, in view of Griesbach, III (herein Griesbach)(US PG Pub 2006/0117456).
Regarding claim 5, De La Rotta, Turner, and Almo together teach the limitations of claim 1, as discussed above. De La Rotta further discloses wherein the at least one adhesive strip (138) is pressed onto the chest area of the user (see paragraph 0071), but fails to specifically disclose wherein the at least one adhesive strip is pressed onto an undershirt worn by the user.
However, Griesbach teaches a method of self-donning a medical gown (10, see Figs. 1-9 and Abstract), wherein the user is wearing an undershirt prior to/during the donning process (see 
Therefore, based on Griesbach’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s method to specifically include a step of wearing an undershirt prior to/during the donning process, such that the at least one adhesive strip is pressed onto an undershirt worn by the user; as doing so would provide coverage and/or warmth for the wearer both before and after donning the gown.

Claims 12-13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over De La Rotta in view of Turner.
Regarding claim 12, De La Rotta discloses a method (200) of donning a medical gown (100) by a single user (see Figs. 1-5 and paragraphs 0001-0002, 0012-0013, and 0044, De La Rotta discloses a “self-donning” gown, i.e., a gown that may be donned by the wearer himself/herself, i.e., a single user), consisting of:
inserting a user's first hand into a back slot (back slot defined by back edges 118, 120; see Fig. 3 and paragraph 0058) of the medical gown (see Figs. 1-5 and paragraphs 0069-0070; note that the user’s hands necessarily extend through the back slot before extending through the sleeve openings 136 since the back slot provides the first point of passage into the interior of the gown);
inserting a user's second hand into the back slot of the medical gown (see Figs. 1-5, paragraphs 0069-0070, and note above);
continuing the user's first hand into a first sleeve (130a),

wherein the user's first hand and second hand continue through the first sleeve and the second sleeve contemporaneously (see step 206 in Fig. 5 and paragraph 0069; De La Rotta discloses a step of “simultaneously inserting the arms through the pair of openings 136 in the sleeves 130a, 130b”); and
pressing at least one adhesive strip (138) located on the medical gown onto the user (see Fig. 4, step 212 of Fig. 5, and paragraphs 0055 and 0071).
De La Rotta further discloses wherein the two sleeves (130a, 130b) include respective first and second cuffs (132a, 132b) located at the end of each sleeve (see Figs. 1-3 and paragraphs 0069-0070) but fails to explicitly disclose wherein the user’s hands extend through the first and second cuffs.
However, Turner teaches wherein it is known in the art for a user to insert his or her hands through sleeves (105) of a surgical gown (100) and through each cuff (106, see Figs. 3-5 and 12 and paragraph 0033), so as to allow the gown to be fully donned and to allow the user’s hands to be used for performing surgical procedures (see paragraphs 0002, 0004, 0007-0009, and 0033).
Therefore, based on Turner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified De La Rotta’s method such that the user’s hands would extend through the sleeves and through each cuff, as doing so would allow the gown to be fully donned and would allow the user’s hands to be used for performing surgical procedures.

.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732